Citation Nr: 0204436	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active duty for training from May 8, 1967 to 
July 15, 1967, and had active service from February 1973 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a claim for 
service connection for a psychiatric disorder.  The Board 
remanded the claim in August 2001 for additional development.


FINDINGS OF FACT

1.  A June 1995 Board decision denied service connection for 
a psychiatric disorder, diagnosed as dysthymia and 
generalized anxiety disorder, on the basis that there was no 
clear relationship between such diagnoses and the veteran's 
in-service treatment for adult situational reaction.

2.  The pertinent evidence added to the record subsequent to 
the Board's June 1995 denial is not new and material as it 
fails to include competent medical evidence tending to show 
that the veteran's psychiatric disorder was incurred in or 
aggravated during service.


CONCLUSIONS OF LAW

1.  The Board's June 1995 decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) (2001).

2.  The evidence added to the record subsequent to the 
Board's June 1995 decision is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the new and material standard 
applies to the veteran's claim for service connection for a 
psychiatric disability.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In June 1995, the 
Board denied a claim for service connection for a psychiatric 
disorder.  That decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) (2001).  The 
RO declined to reopen the claim in an October 2000 decision, 
and this appeal ensues from that decision.  The Board, 
therefore, agrees with the RO that the new and material 
standard must be applied in this case.  Barnett, 83 F.3d 1380 
(Fed. Cir. 1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 was enacted.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  Some of these changes in law 
are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
specifically emphasizes, though, that a revised standard for 
adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran and his representative have been given 
notice of the Reasons and Bases in denying his claim.  In 
August 2001, the Board remanded this case to the RO in 
response to the veteran's general statements that (1) his 
treating physician agreed with his assertion that his 
psychiatric disorder was related to his active service and 
(2) unidentified clinical records from the VA Medical Center 
(VAMC) at Gulfport, Louisiana may be relevant to his claim on 
appeal.  Of note, the record already contained the veteran's 
clinical records from the Gulfport VAMC since June 2000.

By letter dated in October 2001, the RO letter advised the 
veteran of his right to submit a direct statement from his 
physician(s) regarding the alleged relationship between his 
psychiatric disorder and his active service, see Sutton v. 
Brown, 9 Vet. App. 553, 570 (1996), and requested him to 
identify any records pertinent to his claim on appeal, both 
private and VA, for which he sought RO assistance in 
obtaining.  This letter also advised the veteran of the types 
of information and/or evidence necessary to substantiate his 
claim as well as all types of assistance the RO can provide 
upon request.  The veteran, however, failed to respond to the 
RO's offer of assistance.  A review of the record reveals 
that, by VA examination and review of the claims folder in 
January 1994 and February 1995, a VA examiner found that no 
clear relationship existed between the veteran's diagnosed 
psychiatric disorders and his active service.  On appeal, the 
veteran has not provided any specific indication that any 
additional records exist which may support a reopening of his 
claim.  See generally Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); 66 Fed. Reg. at 45628.  Furthermore, VA has no duty 
to provide a medical examination or obtain medical opinion 
absent a reopening of his claim.  See 66 Fed. Reg. at 45631 
(to be codified at 38 C.F.R. § 3.159(c)(2)).  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The veteran has been 
provided proper notice and opportunity to present evidence 
and argument in support of his claim to reopen.  He has not 
cooperated with the RO to help assist him in obtaining any 
evidence and/or information which may support a reopening of 
his claim.  See generally Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  As such, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claim at this time.

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  The new regulatory provisions 
promulgated by VA includes the following definitions of the 
competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In the 
June 1995 decision, the Board denied service connection for a 
psychiatric disorder, diagnosed as dysthymia and generalized 
anxiety disorder, on the basis that there was no clear 
relationship between such diagnoses and the veteran's in-
service treatment for adult situational reaction.  Therefore, 
the issue currently before the Board is whether the 
additional evidence submitted since the Board's June 1995 
decision is both new and material in that it tends to 
establish that a psychiatric disorder was incurred or 
aggravated during active service.

Evidence that was of record at the time of the Board's 
decision in 1995 included the veteran's assertions that he 
first manifested a psychiatric disorder in service.  In this 
respect, he noted that he was prescribed Valium to treat in-
service symptoms of anxiety, nervousness, and 
cardiorespiratory complaint, to include tachycardia, 
palpitations, sweating and shaking hands.  He referred to 
materials from Merck Manual of Diagnosis and Therapy, 15th 
Edition, pp. 1502-1504, to support his assertion that such 
symptoms were consistent with a diagnosis of generalized 
anxiety disorder and anxiety neurosis.  He argued that 
military doctors misdiagnosed him with adult situational 
anxiety, and noted that the Merck Manual did not contain any 
referencing materials for such a diagnosis.  He further 
argued that his mental disorder was caused by a military 
slogan of "To Kill and To Kill Without Mercy."  He further 
noted that his separation examination contained his own 
report of nervous trouble and excessive worrying.

In pertinent part, the veteran's service medical records 
indeed reflect an emergency room visit in November 1973 due 
to complaint of chest pressure, shortness of breath and 
musculoskeletal pains.  His physical examination was 
essentially unremarkable, and his interview revealed that his 
wife and three children were leaving the area the following 
day for financial reasons.  He cried and admitted his tension 
when confronted with the possibility of anxiety secondary to 
his family situation.  At that time, he was given an 
impression of adult situational reaction with a prescription 
of Valium and Darvon.  On his separation examination, dated 
in January 1974, he gave a history of excessive worry and 
nervousness.  At that time, he was given a "NORMAL" 
evaluation of his psychiatric status.

The veteran's National Guard records include a February 1975 
recommendation that the veteran undergo a mental evaluation 
due to "substandard performance, shaking hands, and profuse 
sweating."  A July 1995 periodic examination reflected his 
report of occasional nervousness and worry, but his 
psychiatric status was deemed "NORMAL."  His VA outpatient 
records first reflect a notation of "severe anxiety stress" 
in 1988.  At that time, it was noted that the veteran had 
been depressed due to deteriorating health problems and a 
reduced standard of living.  A November 1989 VA psychiatric 
examination, which noted a "three year history of symptoms 
suggestive of anxiety," indicated a diagnosis of generalized 
anxiety disorder.  A March 1990 evaluation at Pine Belt 
Mental Health & Retardation Service, which included a 
Minnesota Multiphasic Personality Inventory (MMPI), indicated 
an assessment of significant psychological problems and 
depression.  

A January 1994 VA mental disorders examination resulted in 
diagnoses of dysthymia and generalized anxiety disorder, not 
otherwise specified (NOS).  At that time, the examiner noted 
an 8-year history of depression with some features of 
anxiety.  It was also noted that the veteran's depression 
appeared to be at least partly the result of physical 
problems.  In February 1995, the VA examiner reviewed the 
claims folder and provided the following opinion:

"The c-file was examined and there appears to 
be no clear relationship between the patient's 
current diagnosis of dysthymia and generalized 
anxiety disorder, NOS and his in service 
diagnosis of 'adult situational reaction.'"

The evidence added to the record since the Board's June 1995 
final decision consists of VA outpatient treatment records 
and statements submitted by the veteran himself.  His VA 
clinical records reflect current treatment for dysthymic 
disorder.  He continues to argue that the military's 
indoctrination of killing without mercy is responsible for 
his psychiatric disorder.  He claims that he was discharged 
from service prior to an opportunity to seek psychiatric 
counseling.  He asserted that the military doctor who 
diagnosed him with adult situational reaction was not a 
licensed psychiatrist and, therefore, was not qualified to 
render a psychiatric diagnosis.  He reasserts his previous 
allegation that he was misdiagnosed with adult situational 
reaction in service.

The veteran's statements since the Board's June 1995 decision 
are not new and material.  He has merely reiterated, albeit 
with some additional emphasis, statements and evidence 
previously considered in his claim for service connection for 
a psychiatric disorder.  He again asserts that he was 
misdiagnosed with adult situation reaction in service, and 
has presented new argument that the military examiner was not 
qualified to render such a diagnosis.  However, he has not 
provided any competent evidence to support this assertion, 
and the Board notes that the veteran's own lay assertions 
regarding his correct diagnosis in service cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Otherwise, the veteran reiterates 
statements and arguments previously considered by the Board 
in June 1995.

As to the newly offered VA clinical records, the Board finds 
that such records have no probative value as they only speak 
to the veteran's treatment for dysthymia.  This diagnosis was 
established at the time of the Board's June 1995 decision, 
and these records do not establish, or tend to show, that the 
veteran incurred or aggravated such a disorder in service.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992).  
Clearly, the newly submitted medical evidence is not material 
as it does not bear substantially on the matter under 
consideration.

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.


ORDER

In the absence of new and material evidence having been 
submitted, the claim for service connection for a psychiatric 
disorder is not reopened and the benefit sought on appeal is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

